UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIALEDUCATIONAND REHABILITATIVESERVICES

AUG 2 2 2003
Contact Persons:
Name:
Telephone:
Name:
Telephone:

JoLeta Reynolds
(202) 205 5507
(press 3)
Thomas Irvin
(202) 205 5803

OSEP03-10

I

MEMORANDUM
TO:

State Directors of Special E d u c a t i o n

FROM:

Stephanie Smith Lee - Director
Office of Special Education Programs

SUBJECT:

Ensuring Safe and Appropriate Transportation for Children with Disabilities

As you know, being transported to and from school by school bus is a major factor of school
life for millions of children, nationally, including many children with disabilities.
Transportation is a costly venture. For example, during the 1999-2000 school year, the
nation's school districts spent over $13 billion on home-to-school and school-to-school
transportation for students in public schools. Of that amount, an estimated $3.7 billion (or
28% of the $13.1 billion) was for special transportation services for children with
disabilities
In meetings (and correspondence) with representatives of two major national transportation
associations (i.e., the National School Transportation Association, and the National
Association for Pupil Transportation), these representatives have expressed concerns that
transportation providers are often not included in local school district plans or training related
to transporting children with disabilities. They also provided examples of problems resulting
American Institutes for Research, Center for Special Education Finance, Report 3: WhatAre We Spending on
Transportation Services for Students with Disabilities, 1999-2000? (Revised 4/17/03).

400 MARYLAND AVE.. S.W.. WASHINGTON. D.C 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2
from not having prior knowledge about the needs of some of these children, and expressed
interest in finding ways to ensure that transportation of children with disabilities is safely and
appropriately provided.
The current regulations implementing Part B of the Individuals with Disabilities Education
Act (IDEA) include a number of provisions related to transportation of children with
disabilities. See e.g., -- (1) the definition of related services, which lists transportation, and
includes a separate definition of "transportation" (34 CFR §300.24(a); (b)(15)); (2) Appendix
A--Notice of Interpretation, which includes questions and answers regarding the provision of
transportation in individualized education programs (i.e., Q-30 (64 FR 12478, March 12,
1999) and Q-33 (64 FR 12479); and (3) Attachment 1 to the 1999 Part B Regulations
(Analysis of Comments and Changes) that includes a discussion about transportation as a
related service (64 FR 12551).
To the extent appropriate, we encourage you to contact the local educational agencies in your
State to call their attention to the transportation provisions in the regulations, and to
encourage them, as appropriate, (consistent with the confidentiality provisions in §§300-560300.576), to ensure that there is meaningful and effective communication -- before the fact -between school district personnel and transportation providers about the transportation needs
and potential problems of individual students with disabilities. This effort should be
beneficial to all affected parties, but especially the children who are being transported.
Transportation providers play an integral role in the school lives of many children, including
children with disabilities, which makes effective communication between the school and the
providers essential. We believe that, for the safety and well-being of all children who ride
school buses, including children with disabilities, it is crucial that they are appropriately and
effectively transported by well-informed and well-trained transportation providers.
If you have questions or comments about this memorandum, please contact your Part B State
contact or the persons listed above.
CC:

Chief State School Officers
Federal Resource Center
Regional Resource Centers
ParentTraining Centers
Protection and Advocacy Agencies
Section 619 Coordinators

